Citation Nr: 0612806	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





REMAND

The veteran had periods of active service from October 1950 
to May 1969.  He died in June 1997.  Although there is some 
question as to whether the appellant is, in fact, the 
veteran's surviving spouse, for the purposes of this decision 
only, she is viewed as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.

In January 2003, the appellant was given notice of her rights 
and responsibilities under the Veterans Claims Assistance Act 
of 2000 (VCAA) with respect to her claim of entitlement to 
service connection for the cause of the veteran's death.  In 
May 2005, she was given additional notice to ensure proper 
compliance with the VCAA.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO, however, did not readjudicate the claim 
following the most recent notice.  As such, the notice given 
is considered to be "post-decisional."

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently addressed the timing and adequacy 
of VCAA notice and specifically pointed out that in order for 
VA's duty to notify to be met, proper notice must be given 
prior to the initial decision on a claim, and in those 
instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As such, 


VA must readjudicate the claim here on appeal to cure any 
possible prejudice caused by the post-decisional notice.  
Upon remand, additional notice should be sent to ensure 
compliance with the new notice requirements articulated by 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:

1.  Send the appellant a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning 
disability ratings and effective dates 
for the award of benefits.

2.  After conducting any additional 
indicated development, the case should 
again be reviewed on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the appellant 
should be furnished a Supplemental 
Statement of the Case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





